EXAMINER'S AMENDMENT
This Notice of Allowability is responsive to the after-final amendment filed January 12, 2021, under the AFCP 2.0 program. By that response, claims 1, 7, 113, and 114 were amended; claims 6, 9 and 10 were canceled; and claims 115-119 were newly presented. Claims 1, 3, 5, 7, 8, 11-16, and 111-119 are pending, and allowed as amended, herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Devanie DuFour on January 26, 2021.

The application has been amended as follows: 

Amend claim 1, lines 3-6, as follows:
an optical component coupled to the jig
wherein the optical component is configured to project light toward a portion of [[a] an extremity of the patient,

Amend claim 113, lines 3 and 4, as follows:
an optical component coupled to the jig


Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/     Primary Examiner, Art Unit 3799